Exhibit 10.2



FIRST AMENDMENT TO JANUARY 22, 2013 EMPLOYMENT AGREEMENT
FAIRPOINT COMMUNICATIONS, INC.




WHEREAS, FairPoint Communications, Inc. (the “Company”) has heretofore entered
into an Employment Agreement dated January 22, 2013 (the “Agreement”) by and
between Ajay Sabherwal (the “Executive”) and the Company and the parties thereto
desire to amend the Agreement in the manner set forth below.


NOW, THEREFORE, the undersigned parties to the Agreement agree that the
Agreement shall be amended as follows, and that there is mutual, adequate and
lawful consideration the receipt of which each acknowledges through execution of
this First Amendment.


1.
The Term of Employment as defined in Section 2 of the Agreement shall continue
through December 31, 2016, unless terminated sooner or renewed as provided in
the Agreement.



2.
Section 13 of the Agreement shall be amended in its entirety to read as follows:



Section 13.
Additional Tax and Section 409A Provisions.

(a)
If any payment or benefit Executive would receive pursuant to this Agreement
(“Payment”) would constitute a “Parachute Payment” within the meaning of Section
280G of the Code and would be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Executive will have the option to
accept the “Reduced Amount” (as defined below) or accept the Payment in full, in
which case Executive will be responsible for the payment of the Excise Tax and
any other taxes that may be due as a result of his receipt of the Payment. The
“Reduced Amount” will be the largest portion of the Payment that would result in
no portion of the Payment being subject to the Excise Tax. If a reduction in
payments or benefits constituting Parachute Payments is necessary so that the
Payment equals the Reduced Amount, reduction shall occur as designated by the
Executive.

(b)
Notwithstanding any provision in this Agreement to the contrary:

(i)
Any payment otherwise required to be made hereunder to Executive at any date as
a result of the termination of Executive’s employment shall be delayed for such
period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.




--------------------------------------------------------------------------------



(ii)
Each payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A of the Code.

(iii)
To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(iv)
While the payments and benefits provided hereunder are intended to be structured
in a manner to avoid the implication of any penalty taxes under Section 409A of
the Code, in no event whatsoever shall the Company or any member of the Company
Group be liable for any additional tax, interest, or penalties that may be
imposed on Executive as a result of Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code (other than for withholding
obligations or other obligations applicable to employers, if any, under Section
409A of the Code).

3.
Except as specifically provided above, all terms and conditions of the Agreement
shall remain in full force and effect.



Wherefore, the parties hereto agree to this First Amendment, with the foregoing
changes being effective as of August 14, 2015.


FAIRPOINT COMMUNICATIONS, INC.




/s/ Paul H. Sunu                    
By:    Paul H. Sunu
Title:    Chief Executive Officer


EXECUTIVE


/s/ Ajay Sabherwal                    
Ajay Sabherwal

 
2
 


